Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In line 9 of the first paragraph under the “Detailed Description” section, applicant recites “the second facebow 102”. This is assumed to be an error, as applicant had previously referred to the first facebow as component 102 and the second facebow as component 106.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant is entitled to act as his or her own lexicographer to specifically define a claim term, which must be clearly defined in the written description so as to put one reasonably skilled in the art on notice that the applicant intended to define that claim term in that manner.  Applicant’s specification identifies a face bow as a wire structure, such as 102, illustrated in Fig. 1.  Applicant’s specification identifies a bone anchor as a plate-like component, such as 110, illustrated in Fig. 1.  Applicant’s specification identifies a coupler as a component connecting the face bow to the bone anchor, such as 
Claims 4-7 are dependent from claim 3 and thus are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 1, “the intra-oral end” is recited. This statement lacks antecedent basis, making the scope of the claim indefinite. It is unclear whether applicant is referring to the “intra-oral portion” introduced in claim 1, or if applicant intended to recite “an intra-oral end”, introducing a new feature. For the purposes of compact examination, the office will be interpreting this claim to read “the intra-oral portion”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (US 8662889 B2).
Regarding claim 3, Baker teaches a system to treat maxillary deficiency the system of Claim 4, the system comprising: 
an orthodontic face bow comprising an intra-oral portion (see Fig. 14) (152); and 
an extra-oral portion (154), 
wherein the extra-oral portion is configured to receive one or more extra-oral protraction force (158), 
the intra-oral portion comprises one or more coupler (160) configured to transfer the one or more extra-oral protraction force to intra-oral portions of the patient's mouth that are not teeth of the patient (see Col. 13, ll. 51-63), and 
the one or more coupler comprises a bone anchor (155) (also see Col. 14, ll. 11-21).
Regarding claim 4, Baker teaches the system of Claim 3, wherein the intra-oral portions of the patient's mouth that are not teeth comprise maxilla of the patient (see Col. 13, ll. 51-63 and Fig. 14, wherein component 142 is connected to the maxilla via connector 160).
Regarding claim 5, Baker teaches the system of Claim 3, wherein the intra-oral portion comprises silicone, plastic, acrylic, polymer, or combination thereof (Col. 13, ll. 42-50).
Regarding claim 6, Baker teaches the system of Claim 5, wherein the intra-oral portions of the patient's mouth that are not teeth comprise a maxilla (see Col. 13, ll. 51-63 and Fig. 14, wherein component 142 is connected to the maxilla via connector 160).
Regarding claim 7, Baker teaches the system of Claim 3, further comprising one or more protraction device configured to apply the one or more extra-oral force (158) (see Col. 13, ll. 51-63).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773